DETAILED ACTION
This office action is in response to the amendment filed August 4, 2022 in which claims 1-5 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Specification
The disclosure is objected to because of the following informalities:  The specification filed on October 4, 2021 on page 1 and in para. 0001 refers to a claim of benefit to a continuation patent application that does not exist (see below).  
Appropriate correction is required.

    PNG
    media_image1.png
    821
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    827
    640
    media_image2.png
    Greyscale


Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 of claim 1 ends with a semicolon, however, this should be amended to be a colon.
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitations “a head form, a torso form, a first and second upper arm, a first and second lower arm, a first and second hand, a first and second upper leg, a first and second lower leg, a first and second foot; wherein said forms are assembled in a way to resemble the human body.”  These limitations make it unclear as to whether the human body comprises only the head and torso forms or additionally includes the arms, hands, legs, and feet?  For purposes of examination, these limitations will be interpreted as “a head form, a torso form, a first upper arm form and a second upper arm form, a first lower arm form and a second lower arm form, a first hand form and a second hand form, a first upper leg form and a second upper leg form, a first lower leg form and a second lower leg form, a first foot form and a second foot form; wherein said forms are assembled in a way to resemble the human body.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 4,439,162 Blaine in view of USPN 6,159,017 Coomansingh.
To claim 1, Blaine discloses an apparatus of the human body for displaying clothing and accessories (1) (see Figures 1-15; col. 1, line 41 – col. 9, line 8) comprising:
a head form (2), a torso form (3,4), a first upper arm form and a second upper arm form, a first lower arm form and a second lower arm form, a first hand form and a second hand form, a first upper leg form and a second upper leg form, a first lower leg form and a second lower leg form, a first foot form and a second foot form (see Figures 1-15; col. 3, lines 6-25); 
wherein said forms are assembled in a way to resemble the human body (see Figures 1-15; col. 3, lines 6-25);
wherein said forms are made to physically appear and resemble an actual person such that said actual person can learn about him or herself (see Figures 1-15; col. 3, lines 5-30; Examiner respectfully notes that the limitation that the forms are made to physically appear and resemble an “actual person” does not require, for example, that the forms resemble a known or identifiable person; rather, it is sufficient that the forms resemble the life-like anatomy of any actual human, with the human body typically comprising the various body parts identified in claim 1 as constituting a typical human body, i.e. head, torso, arms, legs, hands, and feet);
wherein said head and torso forms have cut-outs that contain interactive parts (see Figures 1-15; col. 3, line 13 – col. 8, line 52);
wherein said forms may be made of wood, plywood, particle board, plastic, aluminum, copper, steel, acrylic, glass, polystyrene foam, or recycled versions thereof (col. 3, lines 26-30; Examiner respectfully notes that inasmuch as currently claimed, the limitation that the forms are made to physically appear and resemble an “actual person” does not require, for example, that the forms resemble a known or identifiable person; rather, it is sufficient that the forms resemble the life-like anatomy of any human, with the human body typically comprising the various body parts identified in claim 1 as constituting a typical human body, i.e. head, torso, arms, legs, hands, and feet).
Blaine discloses an apparatus wherein said head and torso forms have cut-outs that contain interactive parts (see Figures 1-15; col. 3, line 13 – col. 8, line 52).
Blaine does not expressly disclose an apparatus wherein said interactive parts are computer tablets, smart phones, camera lenses, speakers, or alarms.
However, Coomansignh teaches an apparatus (10) (see Figures 1-6; col. 1, line 6 – col. 5, line 13) wherein head and torso forms have cut-outs (13,16,17) (see especially Figures 1 and 6; col. 4, lines 4-24) that contain interactive parts that are computer tablets, smart phones, camera lenses, speakers, or alarms (24-28) (see Figures 1-6; col. 4, lines 25-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Blaine to include speakers as taught by Coomansignh because Coomansignh teaches that this configuration is known in the art and beneficial for teaching about human organs (col. 4, lines 25-56).

To claim 5, the modified invention of Blaine (i.e. Blaine in view of Coomansingh, as detailed above) further teaches an apparatus wherein at least one of the forms has hook and loop fasteners attached thereto (see Figures 1-15 of Blaine; col. 5, lines 10-29; col. 6, line 56 – col. 7, line 18; col. 7, line 40 – col. 8, line 35; col. 9, lines 14-16 of Blaine).

Claims 2 and 3 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 4,439,162 Blaine in view of USPN 6,159,017 Coomansingh (as applied to claim 1, above) in further view of USPN 2,174,932 Weis et al.
To claim 2, the modified invention of Blaine (i.e. Blaine in view of Coomansingh, as detailed above) teaches an apparatus as recited in claim 1, above.
The modified invention of Blaine does not expressly teach a surface product.
However, Weis teaches an apparatus comprising a surface product applied thereto (pg. 1, col. 2, lines 4-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified apparatus of Blaine to include a surface product applied thereto as taught by Weis because Weis teaches that this configuration is known in the art and beneficial for allowing the apparatus to be washed or decorated as desired (pg. 1, col. 2, lines 4-20).

To claim 3, the modified invention of Blaine (i.e. Blaine in view of Coomansingh and Weis, as detailed above) further teaches an apparatus wherein said hand form has applied on its surface product to facilitate application and removal of nail polish (pg. 1, col. 2, lines 4-20 of Weis).

Claim 4 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 4,439,162 Blaine in view of USPN 6,159,017 Coomansingh (as applied to claim 1, above) in further view US Pub No. 2017/0231405 Viveiros et al.
To claim 4, the modified invention of Blaine (i.e. Blaine in view of Coomansingh, as detailed above) further teaches an apparatus wherein at least one of the forms has hook and loop fasteners or other fastener types attached thereto (col. 9, lines 14-16 of Blaine).
The modified invention of Blaine does not expressly teach an apparatus wherein at least one of the forms contains clasps attached thereto.
However, Viveiro teaches an apparatus (100) (see Figures 1-9; para. 0043) comprising clasps attached thereto (para. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified apparatus of Blaine to include clasps as taught by Viveiro because Viveiro teaches that this configuration is known in the art and suitable for attaching garments to the apparatus (para. 0043).  It would further have been obvious as a simple substitution of one well-known fastener type with another to achieve the predictable result of fastening items to the apparatus.

ALTERNATE REJECTION:  Claim 1 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 6,159,017 Coomansingh in view of USPN 4,439,162 Blaine.
To claim 1, Coomansingh discloses an apparatus of the human body for displaying clothing and accessories (10) (see Figures 1-6; col. 1, line 6 – col. 5, line 13) comprising:
a head form (12), a torso form (15), a first upper arm form and a second upper arm form, a first lower arm form and a second lower arm form (see Figure 3), a first hand form and a second hand form (see Figure 3), a first upper leg form and a second upper leg form, a first lower leg form and a second lower leg form, a first foot form and a second foot form (see Figures 1 and 3);
wherein said forms are assembled in a way to resemble the human body (see Figures 1-6; col. 3, line 66 – col. 4, line 67);
wherein said forms are made to physically appear and resemble a person such that said person can learn about him or herself (see Figures 1-6; col. 3, line 66 – col. 4, line 67);
wherein said head and torso forms have cut-outs (13,16,17) (see especially Figures 1 and 6; col. 4, lines 4-24) that contain interactive computer tablets, smart phones, camera lenses, speakers, or alarms (24-28) (see Figures 1-6; col. 4, lines 25-56);
wherein said forms may be made of wood, plywood, particle board, plastic, aluminum, copper, steel, acrylic, glass, polystyrene foam, or recycled versions thereof (col. 1, line 64 – col. 2, line 9; Examiner respectfully notes that inasmuch as currently claimed, because this limitation recites that the forms “may be” made of these various materials, it is optional and does not carry any patentable weight).
Coomansighn discloses an anthropomorphic doll resembling a human body but with various unrealistic features such as exaggerated doe-like eyes and hands lacking discernable fingers.  As such, Coomansingh cannot be said to expressly disclose wherein said forms are made to physically appear and resemble and actual person such that said actual person can learn about him or herself.
However, Blaine teaches an apparatus of the human body for displaying clothing and accessories (1) (see Figures 1-15; col. 1, line 41 – col. 9, line 8) wherein forms are made to physically appear and resemble and actual person such that said actual person can learn about him or herself (see Figures 1-15; col. 3, lines 5-30; Examiner respectfully notes that inasmuch as currently claimed, the limitation that the forms are made to physically appear and resemble an “actual person” does not require, for example, that the forms resemble a known or identifiable person; rather, it is sufficient that the forms resemble the life-like anatomy of any human, with the human body typically comprising the various body parts identified in claim 1 as constituting a typical human body, i.e. head, torso, arms, legs, hands, and feet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Coomansingh to resemble an actual person as taught by Blaine because Blaine teaches that this configuration is known in the art and beneficial for teaching a user various details about human anatomy and the functions thereof (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See in particular USPN 6,554,679 Shackelford et al. and USPN 4,710,145 Hall Vandis that each teach that it is known in the art to configure an apparatus to resemble a known, identifiable person (col. 3, lines 16-21 of Shackelford and Abstract of Hall Vandis).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732